  NameCase   2:85-cv-04544-DMG-AGR
       and address:                                         Document 1032 Filed 11/16/20 Page 1 of 2 Page ID
   Diane de Gramont
                                                                 #:41993
   National Center for Youth I-an,
   l2l2 Broadway, Suite 600
   Oakland, C491612
    (-510) 920-3-508
   ddegramont @,youthlarv.org



                                                        UNITED STATES DISTRICT COURT
                                                       CENTRAL DISTRICT OF CALIFORNIA
  Jenny Lisette Flores, et al                                                 CASE NT]MBER:

                                                                                                  85-CV-45,14 DMC (AGR-x)
                                                              PLAINTIFF(S)


 William       P. Barr, et al
                                                                                              NOTICE OF APPEARANCE OR
                                                                                              WITHDRAWAL OF COUNSEL
                                                            DEFENDANT(S)

                                                                 INSTRUCTIONS
App e ar an c e o"f C aun s el:

Attorneys may use this form to enter an appearance in a case, or to trpdate the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and passr,vord to file this form wiil expedite the addition of that attorney to the docket as counsel
of record.)

W i th dr ata al o.f C o un s el:

This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.

 Note: In situations not covered above, attorneys seeking to withdraw front a case must first obtain perffiission from the
 Court. In such circumstances, attorneys should complete and jile a "Request -for Approval of Substitution or Isithdrawal of
 Counsel" (Form G-01) rather than this "Notice af Appearance ar Withdrawal of Counsel" (Farm G-123)" See Farm G-01
                                                                                                                        for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information Jor the attorney you wish to add or remoye (if remaving an attorney, prouide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):

Name:       Diane de    Gramont                                                                     CA Bar Number: 321360
Firm or    agency:        National Center for Youth l,alv

Address:         l2 l2 Broadu'a1., Suite 600. Oakland, CA 9-1612

Telephone        Number:            (-510) 920-3-508                             Fax   Nurnber:        (-510) tt3-5-8099

Email          ddegramont@,vouthlan.org

Counsel of record for the following party or parties:              Jennr,l,isette Flores. et al., I'}laintiffs




G-rz3 (9t17)                                      NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                             Page 1 of?
      Case 2:85-cv-04544-DMG-AGR Document 1032 Filed 11/16/20 Page 2 of 2 Page ID
                                         #:41994
SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the       following options:
tr        The attorney listed above has already appeared as counsel ofrecord in this case and should have been added to the
          docket. The date of the attorney's first appearance in this casq

tr        The filing of this form constitutes the flrst appearance in this case of the attorney listed above. Other members    of
          this attorneys firm or agency have previously appeared in the case.

n         The filing of this form constitutes the first appearance in this case of the attorney [sted above. No other members
          of this attorney's firm or agency have previously appeared in the case.

n         Bv order of the court     dated                         in case number                                 (see attached
          copy), the attorney listed above may appear in this case without  applying for admission to practice pro hac vice.

n         This          transferred to this district by the |udicial Panel on Multidistrict Litigation ("JPML') pursuant to 28
                   case was
          U.S.C. g 1407 from the                       District of                           . where it was assigned case number
                                      The attorney listed above is counsel of record in this case in the transferee district, and is
          permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
          admission to practicepro hac vice andwithout the appointment of local counsel.
 flOn-,theattorneylistedabovewasgrantedpermissiontoappearinthiscaseprohacvice
 U
          before the Bankruptry Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
          the District Court.

In addition, if this is a uiminal       case, please check the applicable box below. The attorney listed above is:

          E      USAO     tr   FPDO     tr   CleAppointment         I   Pro   Bono   f,   Retained


SECTION            III - TO REMOVE AN ATTORNEY                 FROM THE DOCKET
Notices of Electronic Filing         *ill   be tenninated. Please select one of the   following options:

          The attorney named above has already been relieved by the Court as counsel of record in this case and should
          have been removed from the docket. Date of the order relieving this attorney:

 n        Please remove the attorney named above    from the docket of this case; at least one member of the firm or agency
          named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
          party or parties indicated.
          (Note: if you are removing yourselffrom the docket of this case as a result of separating from a firm or agency, you
          should consult Local Rules 5-4.8.1 and 8i-2.4 and Form G-06 ("Notice of Change of Attorney Business or Contact
          Information"), concerning your obligations ta notifu the Clerk and parties of changes in your business or contact
          information.)

 tr       The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
          filing. Date parrF was dismissed:

 I        The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
          fiIed:


SECTION            IV   - SIGNATURE

I request that the Clerk update the docket            as   indicated above.


                    November 16,2020
        Date:                                                    Signature:

                                                                               Diane de Gramont
                                                                 Name:


G-123   (9fi7)                                  NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                               Page2 of.2
